On Second Motion for Rehearing.
Appellant in its motion for rehearing raises the issue that we did not fully discuss the question of the appellee’s waiver of rescission by keeping and using the box in question.
The record shows that the defects in the box were immediately discovered and appellant notified. Appellant removed the case and put in a second case, which appellee claimed was not any better than the first. Appellee then offered to return the case and demanded his money. Appellant refused to return the money but endeavored to repair or service the box. The evidence is conflicting as to the efficiency of the case but the trial court settled this issue against appellant. Suit was filed in June 1947; this suit was contested and pended for over a year before trial. His old box was not returned and appellant takes the position that appellee was not entitled to rescission. The test under this state of facts is, Was there such delay in asserting his rights by appellee in relation to the property after discovery of the fraud, as warrants the conclusion that ap-pellee intended not to rely on his right of rescission? Hubbs v. Marshall, Tex.Civ.App., 175 S.W. 716. And as said in’ Randolph v. Witherspoon Oil Co., Tex.Civ.App., 291 S.W. 587, 588, reversed on other grounds, Commission of Appeals, 298 S.W. 520: “Appellee correctly asserts the rule that, when a party to a contract intends to disaffirm on account of the fraud of his adversary, he must act promptly upon discovery of the fraud. But the issue of diligence must be determined from the peculiar facts in each case, and, where there is any evidence from which a jury could find from all the circumstances of the case that the complaining party acted diligently, then it becomes a jury question.”
We cannot say that the trial court was not justified, or was without evidence to find for appellee on this question. We think the rule is correctly stated in a Florida case, Southern Colonization Co. v. Derfler, 73 Fla. 924, 75 So. 790, 794, reported in L.R.A. 1917F, page 744, where, on page 748, it is held: “Where one party to a contract on the breach thereof by the other party promptly gives notice that he will not be bound by the same, and demands to be put in the [same] position in which he was at the time the contract was made, and offers to surrender all his rights under the contract, and enters into negotiations with the other party with the object of settling their differences without recourse to the courts, which ultimately come to naught, the doctrine of laches will not be'applied to defeat the injured party of his remedy, * *
The former opinion on rehearing is withdrawn and since we are of the opinion there is no error in our former judgment, the second motion for rehearing is overruled.